DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both the subband decoder (in Fig. 5c, output) and the output of the predictor in the encoder (Fig. 1A, predictor 117 output).  The outputs in each Figure, are different, according to the specification, the output of the predictor in Fig. 1a, labeled “150”, can be estimated transfer coefficients or estimated flattened transfer coefficients (see specification, para 0131).  The output of the subband predictor in Fig.5c, are estimated flattened transfer coefficients ( see specification,  para (0155)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  In Fig. 5c, label “545”, is no-where to be found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter

Claims 1-12 are allowed over the prior art of record.  With respect to the independent claims, the claimed subband predictor in the decoder, whose structure is shown in Fig. 5c, and of consequence, the extractor model operating on reconstructed transform coefficient to generate estimated transfer coefficients, into the shaper, and output flattened estimated coefficients; in conjunctions with the placement of the subband predictor on the decoding side, as claimed and shown in fig. 5a, is not explicitly taught by the prior art of record.  With respect to the prior art of record, flattening/inverse flattening of transform coefficients, using envelope information, is well known in the art.  As an example, Yang (20110295598) teaches a method of audio signal decoding on a bitstream containing the encoded signals – para 0071), the bit stream including encoded transform coefficients, spectral envelope data and one or more parameters of a spectral shaper (as the encoded bitstream includes transform information – para 0065, spectral envelope data- - para 0066, and spectral shape envelope information –para 0065), performing spectral envelope representation using a sinusoidal coder – para 0117; as well as a decoder providing gain and lag information – para 0141) and decoding the coefficients and using an inverse transform to reconstruct the signal – para 0131; examiner notes, in the explanation above, that 1) applicants own specification in para 0048 equates the spectral shaper parameters discussed on the decoding end also applies to the encoding side and 2) the claim scope of ‘using spectral shaper’ pertains to, a set of parameters that includes 1) lag values, 2)  -- para 0131 described parameters in the bitstream to be spectral envelope information, the transformed coefficients are spectrally flattened, quantized, and on the decoding end, inverse transformed, Yang further discusses decoding schemes in para 0142); since the claimed ‘parameters’ of the spectral shaper has been defined as also using gain values, and envelope information, paragraph 0141, end, as well as para 0061 showing the reconstructed – ie, decoded and synthesized signal, using the excitation signal, spectral envelope, and gain parameters – para 0061)).  Zhao (20070055508) teaches sinusoidal function models (para 0228) performing shaping (0215) operating fundamental frequencies).  Ragot (20100121646) teaches fundamental frequency coding (para 0008), with sinusoidal models (par 0124) and shaping (para 0126) in conjunction with decoding (para 0103-0107).  The following references were found when searching for applicants disclosure of MDCT/LPC/flattening-prewhitening/envelope coding types: 20140257827; 20140149124; 20130290003; 20130282368; 20130124215; 20120253797; 20120245947; 20110295598; 20100286991; 20100286990; 20100262420; 20100217609; 20100063808; 20090279598; 20090157413; 20090110208.  The following references teach claim elements of spectral envelope, shaping, decoding, sinusoidal codec, lag, gain: 20080027711; 20070088558 (as a representative piece of prior art – see all related Vos references).

Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the claim amendments.  Examiner maintains the rebuttal position, previously provided, in the Office Action mail-date February 8th, 2022.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
08/20/2022